 


110 HR 1217 IH: CAFO Tax Credit Act
U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1217 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2007 
Mr. Smith of Nebraska (for himself, Mr. Hayes, Mr. Conaway, and Mrs. Musgrave) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a credit to certain concentrated animal feeding operations for the cost of complying with environmental protection regulations. 
 
 
1.Short titleThis Act may be cited as the CAFO Tax Credit Act of 2007. 
2.Credit for concentrated animal feeding operations 
(a)In GeneralSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45O.Credit for EPA compliance costs for concentrated animal feeding operations 
(a)Allowance of credit 
(1)In generalFor purposes of section 38, in the case of an eligible taxpayer, the EPA compliance credit determined under this section for the taxable year is an amount equal to the applicable percentage of the qualified compliance costs paid or incurred by the eligible taxpayer during the taxable year. 
(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage shall be determined as follows: 
 
 
If the amount of qualified The applicable  
compliance costs paid or incurred during the taxable year is: percentage is: 
 
Not over $100,000100  
Over $100,000 but not over $200,00080 
Over $200,000 but not over $400,00060  
Over $400,00040. 
(b)LimitationThe amount of credit allowed under subsection (a) for any taxable year shall not exceed $500,000. 
(c)Eligible taxpayerFor purposes of this section, the term eligible taxpayer means an owner or operator of a concentrated animal feeding operation (as defined under section 122.23 of title 40, Code of Federal Regulations). 
(d)Qualified compliance costsFor purposes of this section— 
(1)In generalThe term qualified compliance costs means costs paid or incurred for compliance with a national pollutant discharge elimination system permit issued under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342). 
(2)Exclusion for amounts funded by grants, etcThe term qualified compliance costs shall not include any amount to the extent such amount is funded by any grant, contract, or otherwise by another person (or any governmental entity). 
(e)Special rules 
(1)Reduction in basisFor purposes of this subtitle, if a credit is determined under this section for any expenditure with respect to any property, the increase in basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so determined. 
(2)When costs paid or incurredFor purposes of this section, a cost shall be treated as paid or incurred in the year in which the taxpayer achieves compliance with the national pollutant discharge elimination system permit issued under section 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342). 
(3)Denial of double benefitNo deduction or other credit shall be allowed under this chapter for any amount taken into account in determining the credit under this section. 
(f)TerminationThis section shall not apply to expenditures paid or incurred after December 31, 2014.. 
(b)Credit Made Part of General Business CreditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , plus, and by adding at the end the following new paragraph: 
 
(32)the EPA compliance credit determined under section 45O(a).. 
(c)Conforming amendments 
(1)Section 1016(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by inserting after paragraph (37) the following new paragraph: 
 
(38)to the extent provided in section 45O(e)(1).. 
(2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45O. Credit for compliance costs for concentrated animal feeding operations.. 
(d)Effective DateThe amendments made by this section shall apply to expenditures paid or incurred after December 31, 2006. 
 
